UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-7839


GARY L. WISE, a/k/a Gary Legrande Wise,

                  Plaintiff – Appellant,

           v.

UNITED STATES OF AMERICA, et al., individually and in their
official capacities; KAYE G. HEARN, Chief Judge; KENNETH A.
RICHSTAD, Clerk; V. CLAIR ALLEN, Deputy Clerk; BRUCE H.
WILLIAMS, Judge; J. CURETON, Judge; JEAN H. TOAL, Chief
Justice; JOHN H. WALLER, JR., Justice; JAMES E. MOORE,
Justice; E. C. BURNETT, III, Justice; COSTA M. PLEICONES,
Justice, individually and in their official capacities,

                  Defendants – Appellees,

           and

ANGELA   BROWN,   DHO   Captain;   A.   GOODEN,    Officer;   KENNETH
SHARP,

                  Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:09-cv-01376-HFF)


Submitted:   February 18, 2010                Decided:   February 25, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Gary L. Wise, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

               Gary    L.     Wise    appeals   the       district       court’s    order

adopting the magistrate judge’s recommendation to dismiss his

claims    against       Defendants      after   a    28   U.S.C.     §    1915A    (2006)

review.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s judgment.

Wise      v.          United         States,        6:09-cv-01376-HFF              (D.S.C.

Sept. 23, 2009).            We dispense with oral argument because the

facts    and    legal       contentions   are   adequately      presented          in   the

materials      before       the   court   and   argument      would       not   aid     the

decisional process.

                                                                                AFFIRMED




                                           3